—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered November 30, 1994, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence establishing defendant’s intentional participation in the sale, and refuting the agency defense, including evidence that defendant, in conjunction with steering an undercover officer to the seller for the purchase of heroin, exercised exclusive control over public access to the seller and acted as a lookout by standing in the doorway of a building, keeping the door ajar, throughout two transactions. We have considered defendant’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.